Citation Nr: 0334245	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  00 09 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from September 1983 
to June 1992.

This appeal arises from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied entitlement to service 
connection for generalized anxiety disorder inter alia.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran testified before an RO hearing officer in January 
2001.  The veteran and his spouse testified before the 
undersigned member of the Board in April 2003.

At a hearing before an RO hearing officer in January 2001, 
the veteran withdrew an appeal for service connection for 
diarrhea/weight loss due to undiagnosed illness stemming from 
service in the Persian Gulf.  The representative clarified 
that the veteran was appealing for service connection for 
chronic fatigue syndrome and for a mental disorder to include 
generalized anxiety disorder.  In May 2002, the RO granted 
service connection for chronic fatigue syndrome and the 
veteran has not expressed any dissatisfaction with the rating 
assigned.  Thus, the only issue remaining on appeal is that 
of service connection for a mental disorder.


REMAND

According to a December 2001 VA compensation and pension 
examination for posttraumatic stress disorder (PTSD), the 
Axis I diagnoses were major depression, recurrent; 
generalized anxiety disorder; and, chronic fatigue syndrome.  
The examination report, as well as earlier examination 
reports, did not address whether any of the diagnosed mental 
disorders is related to active service or service-connected 
disability.  Thus, the December 2001 examination report must 
be returned to the examiner for an addendum opinion.  When a 
medical examination report does not contain sufficient detail 
the adjudicator is required to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2003).  
Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

In April 2003, the veteran testified that he received a more 
recent PTSD evaluation at the Huntington VA Medical Center in 
or around August or September 2002.  The most recent VA 
compensation and pension examination report of record is 
dated in December 2001.  During the remand period, the RO 
should attempt to obtain the more recent PTSD examination 
report or evaluation.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter referred to as the Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, during the remand period, 
the RO must inform the veteran and his representative that 
notwithstanding any information previously provided, a full 
year is allowed to respond for any request for additional 
evidence to support the claim.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
additional relevant treatment received 
since December 2001 for any mental 
disorder.  The RO should then take all 
necessary steps to obtain copies of those 
records and advise the veteran if the 
records are not obtained.  The RO should 
specifically search the Huntington VA 
Medical Center for an August or September 
2002 VA compensation and pension 
examination report or other mental 
evaluation.  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  The RO should return the claims files 
to the examiner who performed the 
December 28, 2001, VA PTSD examination.  
If that examiner is not available, a 
qualified substitute may be used.  The 
examiner is asked to review the record 
and address whether it is at least as 
likely as not that any mental disorder 
was incurred in or is the result of 
active service.  If the answer to that 
question is "no", the examiner is asked 
to address whether it is at least as 
likely as not that any mental disorder 
was caused by or aggravated by any 
service-connected disability, taking into 
consideration each service-connected 
disability.  The examiner is asked to 
support any conclusion with a complete 
rationale in a legible report.  The 
veteran may be reexamined if necessary.  

4.  After any indicated corrective action 
has been completed, the RO should again 
review the record and re-adjudicate the 
claim for service connection for a mental 
disorder.   If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


